Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-21 are pending in this Office Action.  
Examiner note:
Regarding to claims 3-4: The apparatus is hardware (see [0020] FIGS. 5A-5C illustrate apparatus including a set of separate USB receptacles … slots)

Response to Arguments

Objection: 
The applicant's amendment and remarks filed on 08/17/2020. Therefore the objection of the previous is withdrawn except as noted below.
112 Rejection: 
The applicant's amendment and remarks filed on 08/17/2020. Therefore the 35 U.S.C. 112 rejection of claims 2, and 5 of the previous rejection is withdrawn except as noted below

DETAILED ACTION
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 

Claims 1, 9, and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent Application 15/797,556. Although the conflicting claims are not identical, they are not patentably distinct from each other because every element of claims 1, 9, and 15 are made obvious by claims 1, 9, and 16 of Application No 15/797,556. 
Instant Application
Co-pending Application 15/797,556
Claim
Limitation
Claim
Limitation
1
An apparatus, comprising:
a personal care display device comprising a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module configured to interact with the personal care display device to provide personal care functionality facilitating personal care of a user, wherein personal care comprises health care; and
a remote central server device arrangement;
wherein the personal care display device is configured to transmit user specific health care communications personalized to the user and receive user personal care communications personalized to the user from the remote central server device arrangement;
wherein the personal care display device is configured for the user to freely substitute selected and different hardware personal care modules in the plurality of connection ports;
to maintain an interactive diary for the user;
wherein one hardware personal care module comprises a healthcare personal care module used with the personal care display device to assess user healthcare needs and provide healthcare information and recommendations specifically for the user to the user;
and further wherein the remote central server device arrangement provides disease points (DPs) to users for use in exchange for goods and services and health points (HPs) for quantified healthy behavior, and a user can redeem DPs and HPs with available providers.

An apparatus, comprising:
a personal care display device comprising a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module configured to interact with the personal care display device to provide personal care functionality facilitating personal care of a user, wherein personal care comprises health care; and
a remote central server device arrangement;
wherein the personal care display device is configured to transmit user specific health care communications personalized to the user and receive user personal care communications personalized to the user from the remote central server device arrangement;
wherein the personal care display device is configured for the user to freely substitute selected and different hardware personal care modules in the plurality of connection ports;


wherein the health care module is used with the personal care display device to assess user health care status and provide health care information and recommendations specifically for the user to the user.
wherein one hardware personal care module comprises a health care module;


9.    A method for facilitating personal care of a user, comprising: 
receiving, at a remote central server device arrangement, user personal care data personalized to the user transmitted by a user personal care display device wherein personal care comprises health care;

determining at the remote central server device arrangement a user personal care recommendation specifically for the user based on the user personal care data personalized to the user received; and

transmitting the user personal care recommendation specifically for the user from the remote central server device to the user personal care display device, 
wherein one personal care module comprises a health care personal care module used with the personal care display device to assess user health care needs and provide health care information and recommendations specifically for the user to the user;
maintaining an interactive diary for the user;
wherein the user personal care display device comprises a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module configured to interact with the user personal care display device to provide personal care functionality facilitating personal care of the user;
wherein one personal care module comprises a health care personal care module used with the personal care display device to assess user health care needs and provide health care information and recommendations specifically for the user to the user;
and further wherein the remote central server device arrangement provides disease points (DPs) to users for use in exchange for goods and services and health points (HPs) for quantified healthy behavior, and a user can redeem DPs and HPs with available providers.
9
9.    A method for facilitating personal care of a user, comprising: 
receiving, at a remote central server device arrangement, user personal care data personalized to the user transmitted by a user personal care display device wherein personal care comprises health care;

determining at the remote central server device arrangement a user personal care recommendation specifically for the user based on the user personal care data personalized to the user received; and


transmitting the user personal care recommendation specifically for the user from the remote central server device to the user personal care display device, 
wherein the user personal care recommendation comprises a health care recommendation;
wherein at least one hardware personal care module interacts with the user personal care display device to assess a current health care attribute of the user;
wherein the user personal care display device comprises a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module configured to interact with the user personal care display device to provide personal care functionality facilitating personal care of the user;
wherein a first hardware personal care module comprises a health care personal care module used with the user personal care display device to assess user health care status and provide health care information and recommendations specifically for the user to the user.

15
A personal care display device, comprising: a display; and
a housing surrounding the computing device display, the housing comprising a plurality of connection ports configured to physically interconnect with hardware personal care modules, wherein personal care comprises health care;

wherein one hardware personal care module comprises a health care personal care module used with the personal care display to assess user health care needs and provide health care information and recommendations specifically for the user to the user;
wherein the personal care device is configured to maintain an interactive diary for the user;
16
A personal care display device, comprising: a display; and
a housing surrounding the display, the housing comprising a plurality of connection ports configured to receive hardware personal care modules, each hardware personal care module configured to interact with the display to provide personal care functionality facilitating personal care of a user;
wherein the health care module is used with the personal care display device to assess user health care needs and provide health care information and recommendations specifically for the user to the user.




Claims 1, 9, and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent Application 15/797,556. Although the conflicting claims are not identical, they are not patentably distinct from each other because every element of claims 1, 9, and 15 are made obvious by claims 1, 9, and 15 of Application No 15/797,600. 
Instant Application
Co-pending Applications 15/797,600
Claim
Limitation
Claim
Limitation
1
An apparatus, comprising:
a personal care display device comprising a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module configured to interact with the personal care display device to provide personal care functionality facilitating personal care of a user, wherein personal care comprises health care; and
a remote central server device arrangement;
wherein the personal care display device is configured to transmit user specific health care communications personalized to the user and receive user personal care communications personalized to the user from the remote central server device arrangement;
wherein the personal care display device is configured for the user to freely substitute selected and different hardware personal care modules in the plurality of connection ports;
to maintain an interactive diary for the user;
wherein one hardware personal care module comprises a healthcare personal care module used with the personal care display device to assess user healthcare needs and provide healthcare information and recommendations specifically for the user to the user;
and further wherein the remote central server device arrangement provides disease points (DPs) to users for use in exchange for goods and services and health points (HPs) for quantified healthy behavior, and a user can redeem DPs and HPs with available providers.
1
An apparatus, comprising:
a personal care display device comprising a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module configured to interact with the personal care display device to provide personal care functionality facilitating personal care of a user, wherein personal care comprises health care; and
a remote central server device arrangement;
wherein the personal care display device is configured to transmit user specific health care communications personalized to the user and receive user personal care communications personalized to the user from the remote central server device arrangement;
wherein the personal care display device is configured for the user to freely substitute selected and different hardware personal care modules in the plurality of connection ports;


wherein the health care module is used with the personal care display device to assess user health care status and provide health care information and recommendations specifically for the user to the user.
wherein one hardware personal care module comprises a health care module;

9
9.    A method for facilitating personal care of a user, comprising: 
receiving, at a remote central server device arrangement, user personal care data personalized to the user transmitted by a user personal care display device wherein personal care comprises health care;

determining at the remote central server device arrangement a user personal care recommendation specifically for the user based on the user personal care data personalized to the user received; and

transmitting the user personal care recommendation specifically for the user from the remote central server device to the user personal care display device, 
wherein one personal care module comprises a health care personal care module used with the personal care display device to assess user health care needs and provide health care information and recommendations specifically for the user to the user;
maintaining an interactive diary for the user;
wherein the user personal care display device comprises a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module configured to interact with the user personal care display device to provide personal care functionality facilitating personal care of the user;
wherein one personal care module comprises a health care personal care module used with the personal care display device to assess user health care needs and provide health care information and recommendations specifically for the user to the user;
and further wherein the remote central server device arrangement provides disease points (DPs) to users for use in exchange for goods and services and health points (HPs) for quantified healthy behavior, and a user can redeem DPs and HPs with available providers.
9
9.    A method for facilitating personal care of a user, comprising: 
receiving, at a remote central server device arrangement, user personal care data personalized to the user transmitted by a user personal care display device wherein personal care comprises health care;

determining at the remote central server device arrangement a user personal care recommendation specifically for the user based on the user personal care data personalized to the user received; and


transmitting the user personal care recommendation specifically for the user from the remote central server device to the user personal care display device, 
wherein the user personal care recommendation comprises a health care recommendation;
wherein at least one hardware personal care module interacts with the user personal care display device to assess a current health care attribute of the user;
wherein the user personal care display device comprises a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module configured to interact with the user personal care display device to provide personal care functionality facilitating personal care of the user;
wherein a first hardware personal care module comprises a health care personal care module used with the user personal care display device to assess user health care status and provide health care information and recommendations specifically for the user to the user.

15
A personal care display device, comprising: a display; and
a housing surrounding the computing device display, the housing comprising a plurality of connection ports configured to physically interconnect with hardware personal care modules, wherein personal care comprises health care;

wherein one hardware personal care module comprises a health care personal care module used with the personal care display to assess user health care needs and provide health care information and recommendations specifically for the user to the user;
wherein the personal care device is configured to maintain an interactive diary for the user;
15
A personal care display device, comprising: a display; and
a housing surrounding the display, the housing comprising a plurality of connection ports configured to receive hardware personal care modules, each hardware personal care module configured to interact with the display to provide personal care functionality facilitating personal care of a user;
wherein the health care module is used with the personal care display device to assess user health care needs and provide health care information and recommendations specifically for the user to the user.




The copending Claims are identical to the Claims of the present application except maintaining an interactive diary for the user and provides disease points (DPs) to users for use in exchange for goods and services and health points (HPs) for quantified healthy behavior, and a user can redeem DPs and HPs with available providers. However, Subramaniam teaches maintaining an interactive diary for the user and provides disease points (DPs) to users for use in exchange for goods and services and health points (HPs) for quantified healthy behavior, and a user can redeem DPs and HPs with available providers. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the copending claims to include maintaining an interactive diary for the user and provides disease points (DPs) to users for use in exchange for goods and services and health points (HPs) for quantified healthy behavior, and a user can redeem DPs and HPs with available providers taught by Subramaniam. One would be motivated to do so because in order to improve better system and method to provide a remote server analyzes characterizes of the patient such as low risk," "medium risk," or "high risk and analyzes ealth events to generate a recommendation and notifications or alerts to patients, physicians  based on the data collected from the patient (Subramaniam, [0028-0029])

Claim Objections
Claims 1, 3, 17 objected to because of the following informalities:  
Regarding to claims 6, 13, 15, 20: 	The phrase "the personal care device" should be – the personal care display device --. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims, 6, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claims are drawn to a “the interactive diary”. The specification is silent regarding the meaning of a “the interactive diary”. This can include signal per se. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage they would be understood by one of ordinary skill in the art (MPEP §2111), the claim as a whole covers both transitory and not transitory media. A transitory media does not fall into any of the 4 categories of invention (Process, Machine, Manufacture, or composition of matter). Therefore the claims are rejected under 35 U.S.C. 101 for being directed towards non-statutory subject matter. The applicant is respectfully suggested to amend the claims to overcome the 35 USC § 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 6, 13, 15, 17-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claims 1, 15:
3-Prong Analysis for “means-type” claim limitations
(A) the claim limitations use a term "an entity” used as a substitute for “means” that is a generic placeholder. 
(B) the term is modified by functional language, typically linked by the transition word "allocate".
(C) the term is not modified by sufficient definite structure for performing the claimed function. Applicant's specification is devoid of sufficient disclosure of structure for these terms as required by 112 second paragraph. 

Regarding to claims 1, 6, 13, 15, 17-18, 20:
3-Prong Analysis for “means-type” claim limitations
(A) the claim limitations use a term “personal care display device”, ““personal care device” used as a substitute for “means” that is a generic placeholder. 
(B) the term is modified by functional language, typically linked by the transition word “configured to”, “provide”. 
(C) the term is not modified by sufficient definite structure for performing the claimed function. Applicant's specification is devoid of sufficient disclosure of structure for these terms as required by 112 second paragraph. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 3-8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Petisce (US20140379273), in view of Saidel (US20130096935).

Regarding to claim 1:
	Petisce teaches An apparatus, comprising:
a personal care display device (Fig. 3. [0048] the user device 40 can have an integrated mobile phone or cellular transceiver 34) ; and
a remote central server device arrangement comprising at least one hardware computing device ([0048] a server or other data processing terminal 36);
wherein the personal care display device is configured:
to transmit user healthcare communications personalized to a user and receive user healthcare communications personalized to a user from the remote central server device arrangement (Petisce [0085] user device 40 (e.g., a CGM) transmits blood glucose readings and optionally other data or information (e.g., one or more of user information and output preferences such as the items of information mentioned above in connection with user configuration data 60 in FIG. 6) to a data processing device 36 (e.g., server) for analysis as indicated at 704 and 706. Petisce [0050] The data processing device 36 can be, for example, a server. [0086] the data processing device 36 can analyze the measured physiological … determine what information a user needs … The data processing device 36 can generate a report or other type of output (e.g., see block 810) for transmission to the user device … information a user needs to know in view of the measured physiological data and other factors. [0110] processing device can optionally provide output segments in the message that provide suggestive recommendations to the user to manage the monitored physiological condition); and
to maintain an interactive diary for the user ([0122] FIG. 11 illustrates a user device 40 that plays a video message on a display 42 … "You seem to be having highs close to X Y days/nights this week" where X is a meal-time such as breakfast, lunch or dinner and Y is an integer … Consider: 1) Earlier dinner. 2) Decrease inner carb to insulin ratio. Also see Figs 12-15));
Petisce does not explicitly disclose wherein the remote central server device arrangement provides disease points (DPs) to users for use in exchange for goods and services and health points (HPs) for quantified healthy behavior wherein DPs are points allocated to the user by an entity for use in obtaining user desired medical services and HPs are points allocated to the user as rewards for healthy user behavior; wherein DPs and HPs are provided to a blockchain distributed ledger arrangement distributed across a plurality of computing devices maintaining a distributed accounting of DPs and HPs between and among multiple devices.
Saidel teaches wherein the remote central server device arrangement provides disease points (DPs) to users for use in exchange for goods and services and health points (HPs) for quantified healthy behavior (Fig. 4 [0067] receiving, from an entity, an offer to exchange a credit(s) that represents an improvement in health, (e.g., an HCC) … swap 1.0 HCC issued by Blue Cross Blue Shield for 2.5 HCCs issued by Medicare … offer to exchange a credit(s) may be received in the form of electronic signals. [0070] HCCs created by different health insurers may have different characteristics. [0075] the buyer that fills a sell order is provided with the HCCs that were purchased. Note: HCCs (exchanged/bought credits) is DPs. See Fi.13, 1315, 1320, 1325 for award/reward points from compaies A, B, C. [0051] the credit may be earned from, or awarded, originated, or created by an entity that seeks to reward and incentivize beneficial health-related behavior and care, such as an insurance company, government agency, or employer. [0084] health care credit awarders 530 include insurance plans/companies 130, which may award HCCs to individuals, such as patients 115. [0037] an award, reward, or other type of credit provided to an individual that rewards the individual for good health and/or healthy behaviors, as well as incentivizes the individual to maintain and/or improve their health level. [0038] patient may be awarded HCCs for achieving an improved health level outcome, such as a reduced cholesterol level or BMI … exercise, regularly take medication, etc. Note: awards/rewards points (see fig. 13) is HPs), and a user can redeem DPs and HPs with available providers ([0160] the eligible recipient owners of the accounts could then use the deposited HCCs to pay for health-related expenses, such as visits to a physician or health care provider 1410. The government organization 1420 may use the awarding of HCCs as an incentive for the eligible recipients to engage in health-benefiting behaviors and actions that are advantageous to the individuals' health. [0037] a "health care credit," as used herein, can refer to an award, reward, or other type of credit … can be used and accepted as a payment for health care services received by the individual);
wherein DPs are points allocated to the user by an entity for use in obtaining user desired medical services ([0100] HCCs may be created and awarded by different creating entities (e.g., by different insurance companies). [0067] receiving, from an entity, an offer to exchange a credit(s) that represents an improvement in health, (e.g., an HCC, and HPs are points allocated to the user as rewards for healthy user behavior ([0038] patient may be awarded HCCs for achieving an improved health level outcome, such as a reduced cholesterol level or BMI … exercise, regularly take medication, etc);
wherein DPs and HPs are provided to a blockchain distributed ledger arrangement distributed across a plurality of computing devices maintaining a distributed accounting of DPs and HPs between and among multiple devices ([0100] HCCs are transferable between a wide range of entities. Although HCCs may be created and awarded by different creating entities (e.g., by different insurance companies), in various embodiments, each creating entity honors HCCs created by another creating entity and/or the HCCs of different creating entities may be exchanged for each other, or bought and sold with cash, on exchanges or other marketplaces. See Fig. 3. [0060] system 300 for exchanging health care credits … the sale and purchase of health care credits issued by an entity or entities. In various embodiments, issuing entities may be health insurance companies, government agencies, or the like … trade health care credits … wherein the HCCs issued by different health insurers. Fig. 4 [0067] an offer to exchange a credit(s) that represents an improvement in health, (e.g., an HCC) … swap 1.0 HCC issued by Blue Cross Blue Shield for 2.5 HCCs issued by Medicare).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Saidel and apply them on the teachings of Petisce to further implement wherein the remote central server device arrangement provides disease points (DPs) to users for use in exchange for goods and services and health points (HPs) for quantified healthy behavior wherein DPs are points allocated to the user by an entity for use in obtaining user desired medical services and HPs are points allocated to the user as rewards for healthy user behavior; wherein DPs and HPs are provided to a blockchain distributed ledger arrangement distributed across a plurality of computing devices maintaining a distributed accounting of DPs and HPs between and among multiple devices.  One would be motivated to do so because in order to improve better system and method to provide HCCs are transferable between a wide range of entities. Although HCCs may be created and awarded by different creating entities (e.g., by different insurance companies) (Saidel [0100]);

Regarding to claim 3:
The apparatus of claim 1, wherein the apparatus is configured to enable one user and one provider to provide an agreement for at least one DP or HP and the terms of the agreement are provided to the blockchain distributed ledger arrangement distributed across a plurality of computing devices (Saidel [0135] the HCCs may be purchased beforehand by the HCC issuer 1120, for example on an HCC Exchange 340 … their market value can go up or down, depending on what a seller and buyer consider them to be worth, and on what they eventually agree on to be the price. [0145] the open market value of the HCCs may be determined via a negotiation between the transferor (e.g. seller) and the transferee (e.g., buyer), based on an ask and a bid, and the final agreed market price may be set at par, at a premium above par, or at a discount to par. [0157] the physician may register with an HCC exchange network and agree to accept HCCs as a form of payment).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Saidel and apply them on the teachings of Petisce to further implement wherein the apparatus is configured to enable one user and one provider to provide an agreement for at least one DP or HP and the terms of the agreement are provided to the blockchain distributed ledger arrangement distributed across a plurality of computing devices.  One would be motivated to do so because in order to improve better system and method to provide what a seller and buyer consider them to be worth, and on what they eventually agree on to be the price (Saidel [0135]);

Regarding to claim 4:
The apparatus of claim 1, wherein the system provides a system of bidding between users and providers for DPs and HPs (Saidel [0063] an individual or entity controlling a buyer account 360-375 may place an order to purchase one or more HCCs by submitting a bid or a request to purchase the HCC to broker 350 or HCC exchange 340)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Saidel and apply them on the teachings of Petisce to further implement wherein the system provides a system of bidding between users and providers for DPs and HPs.  One would be motivated to do so because in order to improve better system and method to provide a bid or a request to purchase the HCC to broker (Saidel [0063])

Regarding to claim 5:
The apparatus of claim 1, further comprising recommender hardware configured to determine available offers for DPs and HPs and match providers with users having DPs and HPs available (Saidel, fig. 3, [0060] system 300 includes an HCC exchange 340, which is a market that is designed for the sale and purchase of health care credits issued by an entity or entities … to trade health care credits, which represent an improvement in health. In some embodiments wherein the HCCs issued by different health insurers)

Regarding to claim 6:
The apparatus of claim 1, wherein the interactive diary is configured to collect information regarding personal care assessed for the user over a period of time using at least one personal care module and enable the personal care device to make recommendations related to and based upon the information collected regarding personal care (Petisce [0054] a continuous glucose monitor can have a transcutaneous or implanted sensor 30 (see sensor 30 on a user on fig.3) … adhering the sensor to an area on a patient's skin such that the needle 2008 penetrates the skin and provides an input from which the sensor can collect physiological data. [0085] the user device 40 or associated with the user device) or otherwise configured to measure or detect specified physiological data, or receive measured physiological data from one or more sensors 30, as indicated at 702. [0087] the user device 40 can analyze the measured physiological data (block 714) to determine what information a user needs to know (block 716) and, correspondingly, what selected outputs need to be generated at the user device 40 to annunciate this selected information (block 718). See the selected user info 60 and measured data 66 in fig.6 to output health care information and recommendations. [0096] The example rules engine or other program code module or programmed device described in connection with FIG. 9 can be deployed integrally in, or separate from but coupled to, a user device 40 (e.g., see block 716 in FIG. 7) … configured to detect patterns in measured physiological data (e.g., measured data within a selected time period during a day over several different days or months), and to generate outputs based on user device type, desired message media type and user type that explains the occurrence of the data and optionally recommended user actions. Also see figs 11-15 for recommendations)

Regarding to claim 7:
The apparatus of claim 1, wherein agreements between entities regarding DPs and HPs are provided to a blockchain distributed ledger arrangement distributed across a plurality of computing devices, and further wherein updates to such agreements are further provided to the blockchain arrangement (Saidel, Fig. 3 [0060] an HCC exchange 340, which is a market that is designed for the sale and purchase of health care credits issued by an entity or entities. [0061] sellers may utilize a broker 330 to interact with HCC exchange 340, for example by transferring HCCs from an insurance plan account 315 or a non-insurance entity account 320 into a brokerage account 330. [0062] buyers may utilize a broker 350 to interact with HCC exchange 340, for example by transferring HCCs or cash from an insurance plan account 365 or a non-insurance entity account 370 (e.g., a bank account) into a brokerage account 350, from which the HCCs may be bought via exchange 340.
[0135] the HCCs may be purchased beforehand by the HCC issuer 1120, for example on an HCC Exchange 340 … their market value can go up or down, depending on what a seller and buyer consider them to be worth, and on what they eventually agree on to be the price. [0145] the open market value of the HCCs may be determined via a negotiation between the transferor (e.g. seller) and the transferee (e.g., buyer), based on an ask and a bid, and the final agreed market price may be set at par, at a premium above par, or at a discount to par. [0157] the physician may register with an HCC exchange network and agree to accept HCCs as a form of payment)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Saidel and apply them on the teachings of Petisce to further implement wherein the apparatus is configured to enable one user and one provider to provide an agreement for at least one DP or HP and the terms of the agreement are provided to the blockchain distributed ledger arrangement distributed across a plurality of computing devices.  One would be motivated to do so because in order to improve better system and method to provide what a seller and buyer consider them to be worth, and on what they eventually agree on to be the price (Saidel [0135]);

Regarding to claim 8:
determining at the remote central server device arrangement a user personal care recommendation specifically for the user based on the user personal care data personalized to the user received (Petisce, [0086] the data processing device 36 (server) can analyze the measured physiological data … The data processing device 36 can generate a report or other type of output (e.g., see block 810) for transmission to the user device (e.g., via a wireless or wireline link), as indicated at 708. [0095] reports are sent from the data processing device 36 to the user device 40, and the data or report is successfully received. [0110] processing device (server 36) can optionally provide output segments in the message that provide suggestive recommendations to the user  … actions described in connection with FIGS. 11-13. Fig.11-13 recommend the user to have some food/juice. [0123-0124] the user device 40 can generate a graphical display with a text message 1202 (having some juice- see fig.12)… that is, the processing device in the user device 40 or the data processing device 36 has determined from measured physiological data … eating certain foods at certain times of day … having a banana for the meeting (see fig.13))
transmitting the user personal care recommendation specifically for the user from a transmitter provided with the remote central server device to the user personal care display device (Petisce, [0086] the data processing device 36 (server) can analyze the measured physiological data … The data processing device 36 can generate a report or other type of output (e.g., see block 810) for transmission to the user device (e.g., via a wireless or wireline link), as indicated at 708. [0110] processing device (server 36) can optionally provide output segments in the message that provide suggestive recommendations to the user  … actions described in connection with FIGS. 11-13. Fig.11-13 recommend the user to have some food/juice. [0123-0124] the user device 40 can generate a graphical display with a text message 1202 (having some juice- see fig.12)… that is, the processing device in the user device 40 or the data processing device 36 has determined from measured physiological data … eating certain foods at certain times of day … having a banana for the meeting (see fig.13))
 [Rejection rational for claim 1 is applicable].
Regarding to claim 10:
[Rejection rational for claim 3 is applicable].
Regarding to claim 11:
[Rejection rational for claim 4 is applicable].
Regarding to claim 12:
[Rejection rational for claim 5 is applicable].
Regarding to claim 13:
[Rejection rational for claim 6 is applicable].
Regarding to claim 14:
[Rejection rational for claim 7 is applicable].
Claims 15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Petisce (US20140379273), in view of Saidel (US20130096935), further in view of Jain (US20110167133).
Regarding to claim 15:
Petisce-Saidel does not explicitly disclose a housing surrounding the computing device display, the housing comprising a plurality of connection ports configured to physically interconnect with hardware personal care modules, wherein personal care comprises health care.
Jain teaches a housing surrounding the computing device display, the housing comprising a plurality of connection ports configured to physically interconnect with hardware personal care modules, wherein personal care comprises health care (Jain see fig. 1. [0030-0031] hosting device 14 … receiving information from the medical device 12 … health data … relating to the user. [0034] the medical device 12 and the application hosting device 14 may … include a jack, plug, socket, receptacle, or other interface. [0039] socket …a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) … a glucose monitor);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Jain and apply them on the teachings of Petisce-Saidel to further implement a housing surrounding the computing device display, the housing comprising a plurality of connection ports configured to physically interconnect with hardware personal care modules, wherein personal care comprises health care.  One would be motivated to do so because in order to improve better system and method to provide mutiples ports to interconnect with hardware personal care modules  (Jain [0039]);
 [Rejection rational for claim 1 is applicable].
Regarding to claim 17:
[Rejection rational for claim 3 is applicable].
Regarding to claim 18:
[Rejection rational for claim 4 is applicable].
Regarding to claim 19:
[Rejection rational for claim 5 is applicable].
Regarding to claim 20:
[Rejection rational for claim 6 is applicable].
Regarding to claim 21:
[Rejection rational for claim 7 is applicable].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN V DOAN/Examiner, Art Unit 2449